DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/03/2021 has been entered.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8-10, 12, 13 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stojanovski (US 9545678).
Regarding claim 1, Stojanovski discloses a milling tool comprising an elongate cutting head 10 having a longitudinal axis and a plurality of teeth 30 extending axially along the head. Each tooth has a rake face 33 terminated at a radially outer region by a cutting edge 31 and a clearance face 34 terminated at a radially outer region by a 
A plurality of grooves 55 are recessed into the trailing edge and extend into the clearance face at the land of each tooth. Each of the grooves extend at the land in a direction from the trailing edge to the cutting edge and terminate before reaching the cutting edge. A distance by which each of the plurality of grooves extends widthwise across the land from the trailing edge toward the cutting edge is in the range equal to or less than 80% of a width of the land between the cutting edge and the trailing edge in a direction aligned perpendicular to a longitudinal direction along which the cutting edge and trailing edge extend (see e.g. Fig. 2).
Regarding claims 8 and 9, Stojanovski discloses a distance in a radial direction by which each of the plurality of grooves extends along the clearance face is between 5% to 40% of the corresponding radial depth of each of the flutes along a radius between a radially deepest region of each flute and a radial position of a cutting circle as defined by the cutting edges (Col. 6, Lines 12-21).
Regarding claim 10, Stojanovski discloses a respective maximum length, width and depth of each of the grooves at the teeth being uniform.
Regarding claim 12, Stojanovski discloses at the clearance face, a width of each of the plurality of grooves increasing in a direction from a radially innermost region to a radially outermost region of the head.
Regarding claim 13
Regarding claim 15, Stojanovski discloses each of the plurality of grooves being separated by one another in the direction of the longitudinal axis of the head by a distance being approximately equal to a width of the land in a direction between the cutting edge and the trailing edge (see e.g. Fig. 2).
Regarding claim 16, Stojanovski discloses each tooth having in the range of 10 to 30 grooves at the trailing edge (see e.g. Figs. 1 and 2).
Regarding claim 17, Stojanovski discloses a shaft 11 extending from one axial end of the head.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Stojanovski (US 9545678) in view of Yamakawa (JP 2010188451).
Regarding claims 2-4, Stojanovski does not disclose coolant passages within the head.
Yamakawa discloses a similar milling tool, wherein the head is provided with at least one axially extending internal bore coolant passage 23 with a plurality of terminal ends 26 positioned at a region of at least one of the flutes being formed as an opening at a radially inner base region of at least one of the flutes.
.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Stojanovski (US 9545678).
Regarding claims 6 and 7, Stojanovski does not disclose an exact range at which the grooves extend across the land. However, as can be seen in at least Fig. 2, the range appears to be near, or less than 50% of the width of the land.
It would also have been obvious to one having ordinary skill in the art at the time of filing to modify the grooves of Stojanovski to extend to between 20% and 50% of the land width so that the cutting edge integrity is maintained.
Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Stojanovski (US 9545678) in view of Shpigelman et al. (CA 2964220, hereinafter ‘Shpigelman’).
Regarding claim 11, Stojanovski discloses the grooves being formed “using any known or appropriate forming process including machining or milling” (Col. 6, Lines 1-6). The embodiment illustrated is grooves produced by a drill, and accordingly Stojanovski does not disclose the grooves having a v-shaped profile.

Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to modify the grooves of Stojanovski with a v-shaped profile, machined in the manner of the grooves of Shpigelman, in order to more effectively discharge chips/cutting debris, or to impart the desired cutting profile onto the workpiece.
Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6-13 and 15-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Maeda et al. (WO 2009122937) discloses a similar tool to the claimed invention (see Fig. 11a in particular).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alan Snyder whose telephone number is (571)272-4603. The examiner can normally be reached M-R 7:00a - 5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alan Snyder/Primary Examiner, Art Unit 3722